DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	Applicant’s amendment to the claims filed November 15, 2021 has been entered. Claims 22-29 are currently amended.  Claims 30-37 remain withdrawn from further consideration.  Claims 1-21 have been canceled.  Claims 22-29 are under examination.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 22-25 are rejected under 35 U.S.C. 103 as being unpatentable over Yui et al. (US 4,451,422) in view of Scheller et al. (US 4,848,564) and Byrne et al. (US 4,376,147).

However, Scheller et al. teach an analogous method wherein a thermoplastic material is embossed with a pattern that results in a material having improved heat sealing properties, reduced gloss and improved softness (col. 4, lines 1-7).  The embossed pattern is a microembossed pattern which provides the film surface with an average surface roughness Ra of 20 (0.51 microns) to 300 microinches (7.6 microns), preferably from 30 (.77 microns) to 250 microinches (6.3 microns) (col. 2, lines 31-39; col. 3, lines 34-64).  These microembossed dimensions correspond with dimensions set forth in the instant specification as being of a depth than cannot be optically resolved by the naked human eye.  As to the dimensions on the embossing roller itself, Scheller et al. incorporate Byrne et al., US 4,376,147, by reference into the disclosure at col. 3, lines 18-20 and Byrne et al. teach that the dimensions on the roller substantially correspond with the pattern produced by the engraved roller (col. 4, lines 34-52) 
Therefore it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of Yui et al. with Scheller et al. and Byrne et al. and to have utilized an embossing roller as claimed to produce a microembossed pattern on the strap/band of Yui et al., as suggested by Scheller et al. and Byrne et al., for the purpose, as suggested by Scheller et al. of improving the heat sealing properties of the packing band of Yui et al.  Additionally, one having ordinary skill in the art would have been motivated to reduce the gloss and to improve the softness of the packing band of Yui et al. to improve the aesthetics and handleability of the product.  Yui et al. generally teach embossing and explicitly teach a desire for improved heat sealability.  Scheller et al. provide specific embossing dimensions to provide improved heat sealability. The combination suggests optimizing the embossing roll of Yui et al. to a desired degree, including to values within the claimed range, in order to produce the embossed pattern taught by Scheller et al.
As to claims 23 and 24, as set forth above, the combination teaches and suggests optimizing the embossing roll surface dimensions of the embossing roll of Yui et al. in order to produce an embossing pattern suggested by Scheller et al. that improves heat sealability, reduces gloss and improves softness.     
	As to claim 25, Yui et al. teach a continuous process (Figure) and the embossing roller (11) produces a continuous microstructure in the combination to provide improved properties along the length of the strap/band.

Claims 26 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Yui et al. (US 4,451,422) in view of Scheller et al. (US 4,848,564) and Byrne et al. (US 4,376,147), as applied to claims 22-25 above, and further in view of Pitscheneder et al. (WO 2015/042631).

Therefore it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of Yui et al. and Pitscheneder et al. and to have embossed both surfaces of the strand/ribbon of Yui et al. as claimed, as suggested by Pitscheneder et al., for the purpose, as suggested by the references, of providing the desired physical properties on both main surfaces of the article.  

Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Yui et al. (US 4,451,422) in view of Scheller et al. (US 4,848,564) and Byrne et al. (US 4,376,147), as applied to claims 22-25 above, and further in view of Lenzen (US 2015/0031803).
As to claim 28 the combination teaches the method set forth above.  Yui et al. do not teach the embossing temperature as claimed. However, Lenzen teaches an analogous method wherein the embossing temperature if 50 to 60°C above ambient conditions (i.e. reasonably understood to be about 20-25°C), which suggests values within the claimed range (paragraph [0047]).  Further, Byrne et al. suggest optimizing temperature to achieve a desired embossing (col. 5, lines 3-7).
Therefore it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of Yui et al. and Lenzen and to have provided the microstructure at a temperature in the claimed range in the method of Yui et al., as suggested by Lenzen, for the purpose, as suggested by Lenzen, of utilizing a temperature known in the art to be effective at providing a desired degree of embossing.  Further, Byrne et al. provide additional teaching that suggests optimizing the .  

Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Yui et al. (US 4,451,422) in view of Scheller et al. (US 4,848,564), Byrne et al. (US 4,376,147) and Lenzen (US 2015/0031803), as applied to claim 28 above, alone or further in view of Rigney et al. (US 2005/0238897) or Pitscheneder et al. (WO 2015/042631).
 As to claim 29, the combination suggests embossing the material of Yui et al. at the temperature of claim 28.  As such, the combination is understood to provide the required degree of tempering during the embossing step.  Also see the section 112b rejection above. Alternatively, Lenzen provide a furnace (8) prior to embossing, Rigney et al. disclose annealing the strapping material (paragraphs [0033] and [0034]), and Pitscheneder et al. disclose cooling the strapping material (Figure 1 (22)). Each of these processes is understood to read upon the broadly claimed and disclosed tempering process.
Therefore it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of Yui et al. with any one of Lenzen, Rigney et al. or Pitscheneder et al. and to have treated/tempered the material of Yui et al., as suggested by any one of the secondary references, for the purpose, as suggested by the references, of preparing the strand with desired properties for further processing and use.  

Claims 22-27 are rejected under 35 U.S.C. 103 as being unpatentable over Yui et al. (US 4,451,422) in view of French et al. (EP 0 802 069).
Regarding claim 22, Yui teach a method for production of plastic straps/packing bands comprising making available a semi-crystalline thermoplastic plastic material (Abstract – polyethylene terephthalate), melting the plastic material and extrusion of the melted plastic 
However, French et al. disclose an analogous method wherein a thermoplastic material, such as polyethylene terephthalate (col. 3, lines 1-3) is embossed to a depth of 0.5 to 10 microns (Abstract; col. 1, lines 53-col. 2, line 32; which are disclosed in the specification as dimensions that cannot be optically resolved by the naked human eye) by an embossing pattern on the embossing roller that is understood to include dimensions that suggest dimension that overlap or encompass the claimed range (col. 3, line 48 – col. 4, line 55; Example) in order to provide an enhanced security feature for the packaging (Abstract) and to provide a surface that can be written on and that is resistant to finger marking (col. 5, lines 52-58).
Therefore it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of Yui et al. and French et al. and to have utilized an embossing roller as claimed to produce a microembossed pattern on the strap/band of Yui et al., as suggested by French et al., for the purpose, as suggested by French et al. of providing an enhanced security feature to the packing band of Yui et al., or for the purpose, as suggested by French et al. of providing a surface that can be written on (e.g. for labeling and product identification on the packing band) and that is resistant to finger marking (e.g. maintain a clean appearance).

As to claims 26 and 27, French et al. disclose embossing on both surfaces with two embossing cylinders (col. 3, lines 48-55) which suggests the claimed configuration. The motivation to combine references is the same as that set forth above. 

Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Yui et al. (US 4,451,422) in view of French et al. (EP 0 802 069), as applied to claims 22-27 above, and further in view of Lenzen (US 2015/0031803).
As to claim 28 the combination teaches the method set forth above.  Yui et al. do not teach the embossing temperature as claimed. However, Lenzen teaches an analogous method wherein the embossing temperature if 50 to 60°C above ambient conditions (i.e. reasonably understood to be about 20-25°C), which suggests values within the claimed range (paragraph [0047]).  
Therefore it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of Yui et al. and Lenzen and to have provided the microstructure at a temperature in the claimed range in the method of Yui et al., as suggested by Lenzen, for the purpose, as suggested by Lenzen, of utilizing a temperature known in the art to be effective at providing a desired degree of embossing.  

Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Yui et al. (US 4,451,422) in view of French et al. (EP 0 802 069) and Lenzen (US 2015/0031803), as applied to claim 28 above, alone or further in view of Rigney et al. (US 2005/0238897) or Pitscheneder et al. (WO 2015/042631).
As to claim 29, the combination suggests embossing the material of Yui et al. at the temperature of claim 28.  As such, the combination is understood to provide the required degree of tempering during the embossing step.  Also see the section 112b rejection above. Alternatively, Lenzen provide a furnace (8) prior to embossing, Rigney et al. disclose annealing the strapping material (paragraphs [0033] and [0034]), and Pitscheneder et al. disclose cooling the strapping material (Figure 1 (22)). Each of these processes is understood to read upon the broadly claimed and disclosed tempering process.
Therefore it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of Yui et al. with any one of Lenzen, Rigney et al. or Pitscheneder et al. and to have treated/tempered the material of Yui et al., as suggested by any one of the secondary references, for the purpose, as suggested by the references, of preparing the strand with desired properties for further processing and use.  

Response to Arguments
	Applicant’s arguments filed November 15, 2021 have been fully considered.  The amendment to the claims has overcome the section 112b rejections.  As such, the rejections have been withdrawn.  Applicant argues that the strap of Yiu et al. requires very high tensile strength and that the embossing of Yiu et al. is apparently limited to a macro-profile and that one having ordinary skill in the art would not look to either Scheller et al. or French et al. because they are directed to films that require only moderate tensile strength with uniform mechanical properties. This argument is not persuasive.  As an initial matter, it is noted that the argued strength requirements are relative.  It is agreed that Yiu et al. is interested in strength.  However, Yiu et al. is also interested in heat sealability.  Further, if the examiner were to follow the rationale of the argument to its logical conclusion, it would appear that the suggestion would be that Yiu et al. should not emboss the strap at all.  For example, paragraph [0004] of the 
	Applicant further argues that Scheller et al. emboss a different material than Yiu et al. and that from this it follows that Scheller et al. teach away from the method of Yiu et al.  This argument is not persuasive.  The combination does not replace the material of Yiu et al. with the material of Scheller et al.  The combination merely looks to Scheller et al. to address the claimed surface profile limitation for embossing the strap of Yiu et al.  Scheller et al. teach that a profile within and which overlaps the claimed range provides improved heat sealability for a thermoplastic packaging material.  One having ordinary skill in the art would have found it obvious to rely upon this teaching and utilize it as the embossing profile in Yiu et al.  Since Yiu 
	Applicant further argues that “strictly speaking” French does not disclose the average roughness but merely disclose a depth of the embossed pattern and that such cannot be directly compared to the claimed average roughness. This argument is not persuasive.  The values disclosed by French are understood to suggest dimensions that overlap or encompass the claimed range. As average surface roughness is a measure of depth from the mean line, it follows that the disclosed values in French are reasonably understood to suggest and render obvious values that overlap and encompass the claimed range.  Further, the embossing in French is disclosed as impacting the ability to write on the surface of the material and the material’s resistance to finger marking.  From the depth/roughness teaching in French (e.g. col. 3, lines 48-col. 4, line 55; Example) one having ordinary skill would have readily optimized the average surface roughness to values within or which overlap the claimed range in order to achieve the desired properties on the surface of the strap of Yiu et al.   
	Absent persuasive evidence, the examiner submits the claims would need to be further amended to overcome the prima face case of obviousness.
	 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeff Wollschlager whose telephone number is (571)272-8937. The examiner can normally be reached M-F 7:00-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 571-272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEFFREY M WOLLSCHLAGER/Primary Examiner, Art Unit 1742